Case: 20-60264        Document: 00515660220              Page: 1      Date Filed: 12/03/2020




                United States Court of Appeals
                     for the Fifth Circuit                                    United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              December 3, 2020
                                        No. 20-60264
                                                                                Lyle W. Cayce
                                                                                     Clerk

   Dale Michele Stingley,

                                                                     Plaintiff—Appellant,

                                             versus

   Watson Quality Ford, Jackson, MS; Watson Holding
   Company, Incorporated, Jackson, MS, doing business as
   Watson Quality Ford, Jackson, MS,

                                                                  Defendants—Appellees.


                     Appeal from the United States District Court
                       for the Southern District of Mississippi
                               USDC No. 3:18-CV-888


   Before Clement, Ho, and Duncan, Circuit Judges.*
   Per Curiam:**



           *
             Judge Ho concurs in the judgment and joins Parts I, II, III.A, and III.C of the
   opinion. He agrees with the district court that the employer presented a legitimate non-
   retaliatory justification for its actions, and that the employee presented no evidence that
   the employer’s stated justification was actually a pretext for retaliation.
           **
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60264      Document: 00515660220           Page: 2   Date Filed: 12/03/2020




                                     No. 20-60264


          Dale Michele Stingley appeals the summary judgment granted
   Watson Quality Ford on her Title VII claims. We AFFIRM.
                                          I.
          Stingley, an African-American woman, was hired as a sales associate
   in March 2018 by Watson Quality, a car dealership. In early May, about two
   months into her tenure, Stingley had an altercation with Cade Usry, a white
   male colleague. Usry approached Stingley, who was talking with another co-
   worker, and directed profanities at her. Stingley briefly responded—asking if
   Usry was “threatening” her—before walking away. Stingley reported the
   incident both to her superiors and to the human resources department. She
   also claims that within a week she told a supervisor she was considering legal
   action related to the incident.
          Following that initial confrontation, Stingley alleges Usry began
   harassing her in various ways including: pacing by her desk on a daily basis,
   walking up behind her as she arrived at work, waiting for her in the parking
   lot and then walking in front of her car, and sitting near her during sales
   meetings. Usry’s behavior made Stingley “concerned for her safety.”
   Stingley began photographing and videoing various interactions with co-
   workers and customers, purportedly to document Usry’s harassment.
   Stingley also took exception to what she judged was lenient disciplinary
   action meted out to Usry.
          In late May 2018, Watson Quality informed Stingley that she had been
   erroneously overpaid on a prior sale and that the excess would be deducted
   (or “clawed back”) from her next commission. Stingley contends that she
   had not been overpaid and that Watson Quality was instead retaliating against
   her for contemplating legal action. Although she claims she had “contacted”
   the EEOC before this conversation, Stingley did not file a formal EEOC
   charge until July.




                                          2
Case: 20-60264     Document: 00515660220          Page: 3    Date Filed: 12/03/2020




                                   No. 20-60264


          Stingley’s efforts to document Usry’s purported harassment
   generated complaints from both co-workers and customers who objected to
   being photographed and recorded. Her supervisors met with Stingley at the
   beginning of August and asked her to stop photographing co-workers, but she
   continued to do so. After Stingley subsequently recorded a customer, a
   meeting was set for August 13, 2018, again to discuss Stingley’s behavior.
   Stingley ultimately declined to participate in that meeting. Instead, she
   drafted a note informing Watson Quality she was quitting and would “[s]ee
   [them] in court.”
          On September 24, 2018, the EEOC issued a “Dismissal and Notice of
   Rights” informing Stingley that its investigation was unable to find any
   violation of the antidiscrimination statutes EEOC enforces. Stingley
   nevertheless filed suit on December 27, 2018, invoking Title VII and claiming
   to have suffered actionable “racism, sexism, retaliation[,] and a hostile work
   environment when employed at Watson Quality Ford.” Watson Quality
   subsequently moved for summary judgment, which the district court granted.
   Stingley timely appealed.
                                        II.
          Summary judgment is appropriate if the movant establishes “there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[A] complete failure
   of proof concerning an essential element of the nonmoving party’s case
   necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477
   U.S. 317, 323 (1986). The summary judgment proponent bears the burden of
   “point[ing] out the absence of evidence supporting the nonmoving party’s
   case.” Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996) (internal
   quotation marks omitted). If that burden is met, it falls to the nonmovant to




                                         3
Case: 20-60264      Document: 00515660220          Page: 4    Date Filed: 12/03/2020




                                    No. 20-60264


   “go beyond the pleadings and designate specific facts showing that there is a
   genuine issue for trial.” Id.
          “We review a grant of summary judgment de novo, viewing all
   evidence in the light most favorable to the nonmoving party and drawing all
   reasonable inferences in that party’s favor.” Kariuki v. Tarango, 709 F.3d
   495, 501 (5th Cir. 2013). “Questions of law are decided just as they are
   outside of the summary judgment context: de novo.” Transamerica Ins. Co. v.
   Avenell, 66 F.3d 715, 718 (5th Cir. 1995) (per curiam).
                                         III.
                                         A.
          Stingley’s allegations of workplace harassment are best understood as
   advancing a hostile work environment claim under Title VII, 42 U.S.C.A.
   § 2000e et seq. As we have explained:
        To establish a claim of hostile work environment under Title VII,
        a plaintiff must prove [s]he (1) belongs to a protected group; (2)
        was subjected to unwelcome harassment; (3) the harassment
        complained of was based on [membership in the protected group];
        (4) the harassment complained of affected a term, condition, or
        privilege of employment; (5) the employer knew or should have
        known of the harassment in question and failed to take prompt
        remedial action.
   Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012) (citing
   Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002) (Clement, J.)).
          Stingley’s claim necessarily fails because she has produced no
   evidence that Usry’s profanity, nor any of his other allegedly harassing
   behaviors, were directed at her “because of her race or sex.” See Byrnes v.
   City of Hattiesburg, 2016 WL 1090613, at *2 (S.D. Miss. Mar. 18, 2016) (“It
   is not enough to establish that [a] [p]laintiff is a member of a protected class
   and that he has been harassed—[the] [p]laintiff must show that he was




                                           4
Case: 20-60264      Document: 00515660220           Page: 5    Date Filed: 12/03/2020




                                     No. 20-60264


   harassed because of his membership in a protected class.” (citing E.E.O.C. v.
   WC&M Enterprises, Inc., 496 F.3d 393, 399 (5th Cir. 2007)), aff’d, 662 F.
   App’x 288 (5th Cir. 2016) (per curiam). On the contrary, when asked at her
   deposition to opine about the motives underlying Usry’s behavior, Stingley
   testified she did not know why he acted the way he did and could not “get
   inside [Usry’s] head.” She did, however, profess her belief that Usry was
   “crazy,” and that his behavior might have been a byproduct of mental illness.
          Harassment motivated by something other than a plaintiff’s
   membership in a protected class lies beyond the scope of Title VII. See, e.g.,
   Roof v. Howard Univ., 501 F. Supp. 2d 108, 113 (D.D.C. 2007) (“Title VII
   does not prohibit all forms of workplace harassment [instead] only
   harassment based on a person’s membership in a class protected by Title VII
   [is prohibited].”) (internal quotation marks omitted); accord Hernandez v.
   Yellow Transp., Inc., 670 F.3d 644, 654 (5th Cir. 2012) (“[A] hostile work
   environment claim requires . . . harassment . . . based on a factor rendered
   impermissible by Title VII . . . .”). Stingley’s own testimony suggests Usry’s
   behavior was not motivated by her sex or race. In her brief, however, she
   proffers a different explanation, contending that Usry had a “list of
   simmering grievances” which led to the original outburst, and that the list
   constitutes “clear evidence of deep seated anti-female (sex based) animus
   toward Stingley.” This purported catalogue of grievances, however, does not
   appear in the record. “Our inquiry . . . is limited to the summary judgment
   record and [a] plaintiff[] may not advance on appeal new theories or raise new
   issues not properly before the district court to obtain reversal of . . . summary
   judgment.” Little v. Liquid Air Corp., 37 F.3d 1069, 1071 n.1 (5th Cir. 1994)
   (en banc) (per curiam). Stingley’s late-arriving assertion therefore cannot
   undermine the district court’s conclusion that Stingley has “present[ed] no
   evidence, nor . . . even claim[ed], that any alleged harassment by Usry was
   based on Stingley’s race or sex.”




                                          5
Case: 20-60264      Document: 00515660220           Page: 6   Date Filed: 12/03/2020




                                     No. 20-60264


                                         B.
          Stingley has also advanced a Title VII retaliation claim. To avoid
   summary judgment on such a claim, a plaintiff must “make a prima facie
   showing: (1) that the plaintiff engaged in activity protected by Title VII,
   (2) that an adverse employment action occurred, and (3) that a causal link
   existed between the protected activity and the adverse action.” Ackel v. Nat’l
   Commc’ns, Inc., 339 F.3d 376, 385 (5th Cir. 2003) (internal quotation marks
   omitted). As noted, Stingley contends Watson Quality retaliated against her
   by “clawing back” a commission after she informed her superiors she was
   considering legal action related to Usry’s harassment.
          The district court concluded that Stingley’s retaliation claim failed at
   the first prong—that is, she had not engaged in protected activity. Title VII
   outlines two forms of protected activity: opposition and participation. See
   Crawford v. Metro. Gov’t of Nashville & Davidson Cty., Tenn., 555 U.S. 271,
   274 (2009) (explaining that “Title VII[‘s] antiretaliation provision has two
   clauses,” the “opposition clause” and the “participation clause”); see also
   Green v. Adm’rs of Tulane Educ. Fund, 284 F.3d 642, 657 (5th Cir. 2002)
   (“Protected activity is defined as opposition to any practice rendered
   unlawful by Title VII, including making a charge, testifying, assisting, or
   participating in any investigation, proceeding, or hearing under Title VII.”).
   Stingley has plainly not alleged retaliation based on participation, because her
   comment that she was considering legal action predated the filing of her
   EEOC charge. See Byers v. Dall. Morning News, Inc., 209 F.3d 419, 428 (5th
   Cir. 2000) (explaining participation clause is “irrelevant” when alleged
   retaliation predates plaintiff’s filing of an EEOC charge). Thus, her
   retaliation claim can survive only if her comment falls within Title VII’s
   “opposition” clause. It cannot.




                                          6
Case: 20-60264      Document: 00515660220           Page: 7    Date Filed: 12/03/2020




                                     No. 20-60264


          The opposition clause applies when an individual “‘resist[s] . . .
   confront[s] . . . [or] withstand[s]’” practices made unlawful by Title VII.
   Crawford, 555 U.S. at 276 (quoting Webster’s New International
   Dictionary 1710 (2d ed. 1957)); see also 42 U.S.C. § 2000e-3(a) (requiring
   a plaintiff to “oppose[] a[] practice made . . . unlawful . . . by this
   subchapter”). A viable retaliation claim thus requires more than “opposition
   alone; it requires opposition of a practice made unlawful by Title VII.”
   E.E.O.C. v. Rite Way Serv., Inc., 819 F.3d 235, 240 (5th Cir. 2016). At her
   deposition, Stingley explained that a “couple of days” before Watson Quality
   told her about the claw back, she mentioned to Michael Milnick, her sales
   manager, that she had “talked to [the] EEOC” and further told Milnick “this
   is a nation of laws and this is where that’s headed.” The district court
   reasoned that these representations did not show protected activity because
   Stingley “presented no evidence that she complained to Milnick about any
   discrimination protected by Title VII.”
          We agree. A plaintiff’s generic threat of legal action, making no
   reference to any kind of discriminatory conduct the statute forbids, is not a
   sufficient basis for a Title VII retaliation claim. “While no ‘magic words’ are
   required” an employee’s statements “must in some way allege unlawful
   discrimination” to “garner[] [the employee] protection under Title VII.”
   Broderick v. Donaldson, 437 F.3d 1226, 1232 (D.C. Cir. 2006); see also Sitar v.
   Ind. Dep’t of Transp., 344 F.3d 720, 727 (7th Cir. 2003) (“[T]o bring her
   speech within Title VII’s retaliation protections, ‘[a plaintiff] has to at least
   say something to indicate [a protected classification] is an issue. An employee
   can honestly believe she is the object of discrimination, but if she never
   mentions it, a claim of retaliation is not implicated, for an employer cannot
   retaliate when it is unaware of any complaints.’”) (quoting Miller v. Am. Fam.
   Mut. Ins. Co., 203 F.3d 997, 1008 (7th Cir. 2000)).




                                          7
Case: 20-60264         Document: 00515660220               Page: 8      Date Filed: 12/03/2020




                                          No. 20-60264


           The district court correctly concluded that Stingley failed to show she
   engaged in protected activity. To be sure, Stingley vaguely mentioned
   “talking to the EEOC” when speaking to Milnick. But, without a more
   concrete assertion, Watson Quality had no way of knowing whether Stingley
   was suggesting she had been discriminated against or was otherwise opposing
   conduct made unlawful by Title VII. Consequently, Watson Quality cannot
   have retaliated against Stingley for engaging in protected activity when it is
   unclear (from Watson Quality’s perspective) whether any protected activity
   actually occurred. And even if Watson Quality understood Stingley’s vague
   allusion to refer to Usry’s behavior, her retaliation claim would still fall short
   because, as discussed above, nothing suggests Usry’s harassment was
   motivated by sex or race. 1
                                                C.
           Finally, the district court separately addressed Stingley’s “additional
   race discrimination claim[]”—namely, the claim that she had “not [been]
   allowed to work in internet sales.” Stingley’s second amended complaint
   alleges that “only white Sales Representatives were asked or allowed to work
   in the internet department” and that although she was “equally qualified”
   neither she nor any other African-American was offered an internet sales
   position during her five-month tenure at Watson Quality. The district court
   concluded this claim was foreclosed by Stingley’s failure to exhaust her
   administrative remedies.
               “Employment discrimination plaintiffs must exhaust administrative
   remedies before pursuing claims in federal court,” meaning a plaintiff must



           1
             Because we affirm on that basis, we need not address the district court’s
   alternative conclusions that Stingley failed to establish causation and failed to rebut Watson
   Quality’s legitimate explanation for the adverse employment action.




                                                 8
Case: 20-60264      Document: 00515660220          Page: 9    Date Filed: 12/03/2020




                                    No. 20-60264


   “file[] a timely charge with the EEOC and receive[] a statutory notice of right
   to sue.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir. 2002).
   The universe of claims a plaintiff can properly advance in a Title VII suit is
   set by the contours of the administrative process. “Courts should not
   condone lawsuits that exceed the scope of EEOC exhaustion, because doing
   so would thwart the administrative process and peremptorily substitute
   litigation for conciliation.” McClain v. Lufkin Indus., Inc., 519 F.3d 264, 273
   (5th Cir. 2008); see also Pacheco v. Mineta, 448 F.3d 783, 789 (5th Cir. 2006)
   (“Title VII clearly contemplates that no issue will be the subject of a civil
   action until the EEOC has first had the opportunity to attempt to obtain
   voluntary compliance.”) (internal citation and quotation marks omitted).
          That said, courts considering the scope of an EEOC complaint should
   not be stingy when assessing the litigable claims it encompasses. See, e.g.,
   Sanchez v. Standard Brands, Inc., 431 F.2d 455, 465 (5th Cir. 1970) (“[I]t is
   well established that the scope of an EEOC complaint should not be strictly
   interpreted.”) (internal quotation marks omitted). Thus, “a Title VII lawsuit
   may include allegations ‘like or related to allegation[s] contained in the
   [EEOC] charge and growing out of such allegations during the pendency of
   the case before the [EEOC].’” McClain, 519 F.3d at 273 (quoting Sanchez,
   431 F.2d at 466); see also Pacheco, 448 F.3d at 789 (“[T]his court interprets
   what is properly embraced in review of a Title–VII claim somewhat broadly,
   not solely by the scope of the administrative charge itself, but by the scope of
   the EEOC investigation which ‘can reasonably be expected to grow out of the
   charge of discrimination.’”) (quoting Sanchez, 431 F.2d at 466).
          Courts assess whether a claim is “like or related” to the underlying
   EEOC charge through a “fact-intensive analysis of the statement given by
   the plaintiff in the administrative charge, and [by] look[ing] slightly beyond
   its four corners, to its substance rather than its label.” Pacheco, 448 F.3d at
   789. “[The] cause of action for [a] Title VII employment discrimination



                                          9
Case: 20-60264     Document: 00515660220            Page: 10    Date Filed: 12/03/2020




                                     No. 20-60264


   [lawsuit] may be based, not only upon the specific complaints made by the
   employee’s initial EEOC charge, but also upon any kind of discrimination
   like or related to the charge’s allegations, limited only by the scope of the
   EEOC investigation that could reasonably be expected to grow out of the
   initial charges of discrimination.” Fellows v. Universal Restaurants, Inc., 701
   F.2d 447, 450–51 (5th Cir. 1983); see Pacheco, 448 F.3d at 789 n.9 (explaining
   that for exhaustion purposes an EEOC “administrative charge is construed
   ‘liberally’ but, at least for the most part, the desired liberality is achieved by
   application of the rule that courts will look beyond the scope of the charge’s
   language to the scope of the EEO investigation which can reasonably be
   expected to grow out of the charge.”) (citing Fellows, 701 F.2d at 451).
          Even under this generous exhaustion standard, however, Stingley’s
   claim fails. Nothing in her underlying EEOC charge remotely relates to the
   race-discrimination claim Stingley later alleged in district court. Her charge
   allegations revolved entirely around Usry’s alleged harassment and Watson
   Quality’s purported retaliation; they had nothing to do with alleged racial
   discrimination in filling internet sales positions. Hoping to overcome this
   shortcoming, Stingley highlights her statement—made in her letter response
   to Watson Quality’s EEOC position statement—that “Watson [Quality] is a
   good old boys network where white sales people work in the office doing
   internet sales, and blacks were working outside in the heat getting whatever
   sales they could.” That does not cut it. This isolated reference to “internet
   sales” contains no elaboration and was nested within a lengthy discussion
   focused on Stingley’s harassment and retaliation claims. It fails to show her
   internet-sales claim was “like or related” to the distinct allegations and
   contentions that were the focus of the EEOC administrative proceedings and
   associated investigation. We therefore agree with the district court that Usry
   failed to exhaust her race-discrimination claim concerning internet sales
   positions at Watson Quality.




                                          10
Case: 20-60264   Document: 00515660220        Page: 11   Date Filed: 12/03/2020




                               No. 20-60264


                                 * * *
         The judgment of the district court is AFFIRMED.




                                    11